DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 19, and 20 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a device, method, and medium, further comprising: change at least one of the content of the at least one annotation or a shape of the at least one annotation in the screen based on emotion of the observation target, wherein the emotion of the observation target is based on the captured image of the observation target, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in each of independent claims 19 and 20).  It is noted that the closest prior art, Rhee et al. (US Pub. 2018/0349690), hereinafter Rhee, shows a recognition unit configured to recognize a first manipulation of a user; and an output control unit configured to: control a display device to display a screen including a captured image of an observation target and at least one annotation corresponding to the observation target, wherein the at least one annotation indicates allowance of the first manipulation to a specific region of the observation target, and the display device is wearable by the user; control a size of the observation target in the screen based on a distance between a recognition target and a criterial position, wherein the recognition target is manipulated by the user.  However, Rhee fails to disclose or suggest change content of the at least one annotation in the screen based on a change in the size of the observation target in the screen, wherein the at least one annotation in the screen is different from the observation target in the screen; and change at least one of the 
Claim 21 is allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a device, further comprising: control a size of the observation target in the screen based on a distance between a hand of the user and a criterial position, and an angle of a ring, formed by fingers of the hand, to a vertical direction, as presented in the environment of the remaining limitations of claim 21.  It is noted that the closest prior art, Rhee, shows a recognition unit configured to recognize a manipulation of a user; and an output control unit configured to: control a display device to display a screen including a captured image of an observation target and at least one annotation corresponding to the observation target, wherein the at least one annotation indicates allowance of the manipulation to a specific region of the observation target, and the display device is wearable by the user.  However, Rhee fails to disclose or suggest control a size of the observation target in the screen based on a distance between a hand of the user and a criterial position, and an angle of a ring, formed by fingers of the hand, to a vertical direction; control content of the at least one annotation based on the size of the observation target in the screen; and control at least one of the content of the at least one annotation, a shape of the at least one annotation, or a display position of the at least one annotation based on emotion of the observation target, wherein the emotion of the observation target is based on the captured image of the observation target.
The remaining claims depend from one of the above independent claims, either directly or indirectly and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613